Exhibit OPTION AGREEMENT THIS OPTION AGREEMENT (hereinafter referred to as the “Agreement”), is entered into as of this 14th day of April, 2010, by and between ONE Bio, Corp., a Florida corporation (the “ONE” or the “Company”) and Green Planet Bioengineering Co., Ltd.,a Delaware corporation (“GP”) (collectively referred to as the “Parties” and individually as a “Party”). W I T N E S S E T H: WHEREAS, GP owns Fifty Thousand (50,000) shares of Common Stock of Elevated Throne Overseas Ltd., a British Virgin Islands company (“Elevated Throne” and the “Elevated Throne Shares”), which represents 100% of the issued and outstanding shares of capital stock of Elevated Throne; and WHEREAS, on or about September 1, 2009, the Parties entered into that certain Convertible Note Purchase Agreement (the “Convertible Note Purchase Agreement”) pursuant to which GP issued to ONE its 10% Convertible Bridge Loan Note Due September 1, 2010, in the principal amount of $300,000 (the “$300,000 Note”) (the Convertible Note Purchase Agreement and the $300,000 Note are hereinafter jointly referred to as the $300,000 Loan to GP”) and on or about June 22, 2009, ONE funded $50,000 of the $300,000 Note and on or about August 31, 2009, ONE funded the $250,000 balance of the $300,000 Note; and WHEREAS, on or about January 19, 2010, ONE provided a loan to Elevated Throne in the aggregate principal amount of USD $1,700,000 (the “Elevated Throne Investment”); and WHEREAS, ONE desires to obtain an option from GP and GP desires to grant to ONE an option pursuant to which ONE shall have the option to acquire all of the Elevated Throne Shares upon the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE I PURCHASE OF GP COMMON STOCK 1.1Grant of Option to Purchase Elevated Throne Shares.GP hereby irrevocably grants to ONE the option and right (the “Option”)to purchase from GP the Elevated Shares for the Consideration as defined in Section 1.2 hereof subject to the prior approval of such transaction (the “Transaction”) by the GP shareholders (the “GP Shareholders”) which purchase shall be effective as of the Closing Date as defined in Section 1.5 hereof. 1.2The Consideration for purchase of the Elevated Throne Shares.The Parties hereby agree, acknowledge and confirm that the consideration (“Consideration”) for the sale, transfer and assignment by GP to ONE of the Elevated Throne Shares shall be comprised of the following: (i)the conversion by ONE of the $1,700,000 Elevated Throne Investment to a$1,700,000 equity investment in Elevated Throne which the parties hereby agree shall automatically be effective and occur as of the date of the approval of the Transaction by the GP Shareholders; and Page 1 of 11 (ii)the conversion of the $300,000 Loan to GP into a $300,000 equity investment by ONE in Elevated Throne which the Parties hereby agree shall automatically be effective and occur as of the date of the approval of the Transaction by the GP Shareholders; and (iii)the cancellation of the Agreement and all ancillary documents evidencing the $1,700,000 Elevated throne Investment which cancellation shall automatically be effective and occur as of the date of the approval of the Transaction by the GP Shareholders; and (iv)the cancellation of the Convertible Note Purchase Agreement and the $300,000 Note which cancellation shall automatically be effective and occur as of the date of the approval of the Transaction by the GP Shareholders. 1.3Legend.The Parties agree and understands that until such time as the Elevated Throne Shares have been registered under the 1933 Act, the certificates representing the Throne Shares shall bear any legend as required by the "blue sky" laws of any state and a restrictive legend in substantially the following form (and a stop-transfer order may be placed against transfer of such stock certificates): THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE 1.4Exercise of Option; Approval of the GP Shareholders.To exercise the Option, ONE shall provide written notice to GP that ONE has elected to exercise the Option.Upon receipt by GP of such written notice of ONE’s election to exercise the Option, GP shall take the following actions: (i)GP shall as soon as practical (but in no event later than 15 days) after receipt of the written notice from ONE that ONE has elected to exercise the Option, cause to be prepared and filed with the SEC and sent to the GP Shareholders an information statement regarding the approval of the Transaction; and (ii)GP shall in accordance with the General Corporation Law of Delaware provide to the GP shareholders written notice of the proposed Transaction and the action to be taken by the GP Shareholders to approve the Transaction; and (iii)upon the approval of the Transaction by the GP Shareholders, GP shall provide to ONE written notice of (a) such approval and (b) the closing of the Transaction. 1.5Closing.Upon the approval of the Transaction by the GP Shareholders, without any further action by the Parties, the following actions shall automatically be taken:the $1,700,000 Elevated Throne Investment shall automatically be converted into a $1,700,000 equity investment in Elevated Throne; the $300,000 Loan to GP shall automatically be converted into a $300,000 equity investment in Elevated Throne; the Agreement and all ancillary documents evidencing the $1,700,000 Elevated Throne Investment shall automatically be cancelled; and Convertible Note Purchase Agreement and the $300,000 Note shall automatically be cancelled.Also simultaneously with the approval of the Transaction by the GP shareholders the closing of the Transaction (the "Closing") shall take place at the offices of Arnstein & Lehr, LLP (the “Closing Date”). Page 2 of 11 1.6Closing Events.At the Closing, each of the Parties hereto shall execute, acknowledge, and deliver (or shall cause to be executed, acknowledged, and delivered) any and all stock certificates, officers’ certificates, agreements, resolutions, schedules, or other instruments required by this Agreement to be so delivered at or prior to the Closing, together with such other items as may be reasonably requested by the other Parties hereto and their respective legal counsel in order to effectuate or evidence the Transaction.If agreed to by the Parties, the Closing may take place through the exchange of documents (other than the exchange of stock certificates) by e-fax, fax, email and/or express courier. ARTICLE
